               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

CHRISTIAN MARTIN BOYLE,                      )
                                             )
                     Plaintiff,              )
                                             )
vs.                                          )          No. CIV-18-715-C
                                             )
FEDEX., d/b/a FEDEX EXPRESS                  )
CORPORATION,                                 )
                                             )
                     Defendant.              )

                                  ORDER OF DISMISSAL

       Before the Court is Defendant’s Motion to Compel Discovery and Motion for

Sanctions (Dkt. No. 28). Plaintiff did not file a response. The Motion is now at issue.

       In this case, Plaintiff alleges, inter alia, that Defendant—his former employer—

engaged in various forms of discrimination against him. (See Dkt. No. 1, Exhibit 3.) The

parties have been engaged in discovery, and Defendant formerly moved the Court for an

order compelling Plaintiff to fully respond to its discovery requests. (See Dkt. No. 26.)

The Court granted the motion and ordered Plaintiff to respond to the discovery requests

within five days of that order, which was entered March 27, 2019. (See Dkt. No. 27.)

       Defendant now contends that Plaintiff has failed to comply with the Court’s Order.

Additionally, according to Defendant, various attempts to contact Plaintiff have been

unsuccessful. (Id.) And, as mentioned, Plaintiff has not submitted any response to

Defendant’s current motion—his response time expired June 6, 2019. Defendant seeks

dismissal as a sanction. (Id.)
       The Court agrees with Defendant that Plaintiff has violated the Court’s order

compelling discovery. As a result, the Court finds that dismissal is the only appropriate

sanction. See Fed. R. Civ. P. 37(b)(2)(A) (authorizing the dismissal of a proceeding as a

sanction when one party “fails to obey an order to provide or permit discovery”); see also

Fed. R. Civ. P. 41(b). But because it is not clear whether Plaintiff or his counsel is

responsible for this, the Court finds that this case should be dismissed without prejudice.

                                     CONCLUSION

       For these reasons, Defendant’s Motion to Compel Discovery and Motion for

Sanctions (Dkt. No. 28) is GRANTED, and this case is hereby DISMISSED. A Judgment

shall enter accordingly.

       IT IS SO ORDERED this 17th day of June, 2019.




                                             2
